Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 1 of 25 PageID #: 224




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ___________________________________________

 JPMORGAN CHASE BANK, N.A.,                               No. 1:20-cv-02162-RRM-JO

                            Plaintiff,

        -against-                                         SYNCHRONY BANK’S ANSWER
                                                          TO CROSSCLAIM OF THE
 SYNCHRONY BANK; ELIZABETH OPTICAL,                       COHEN’S DEFENDANTS AND
 INC. D/B/A COHEN’S FASHION OPTICAL;                      GERSHOVICH DEFENDANTS
 E & A OPTICAL, INC. D/B/A COHEN’S
 FASHION OPTICAL; EDWARD GERSHOVICH;
 and MARIANA GERSHOVICH,

                            Defendants.


 SYNCHRONY BANK,

                            Crossclaim-Plaintiff,

        -against-

 ELIZABETH OPTICAL, INC. D/B/A COHEN’S
 FASHION OPTICAL; E & A OPTICAL, INC.
 D/B/A COHEN’S FASHION OPTICAL; EDWARD
 GERSHOVICH; MARIANA GERSHOVICH; and
 DANY KOGAN,

                            Crossclaim-Defendants.


        Defendant and Crossclaim-Plaintiff Synchrony Bank (“Synchrony”) hereby answers the

 Crossclaim (the “Cohen’s Crossclaim”) of Defendants and Crossclaim-Defendants Elizabeth

 Optical, Inc. d/b/a Cohen’s Fashion Optical, E & A Optical, Inc. d/b/a Cohen’s Fashion Optical

 (collectively, the “Cohen’s Defendants”), Edward Gershovich, and Mariana Gershovich

 (together with Edward Gershovich, the “Gershovich Defendants”), as follows:
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 2 of 25 PageID #: 225




        1.     For the reasons set forth below, Defendants are the rightful and lawful owners of

 the Funds at issue having earned them from the retail sale of eyeglasses pursuant Synchrony

 Bank’s policy and procedures.

 RESPONSE:         Synchrony states that Paragraph 1 calls for a legal conclusion to which no
                   response is required. To the extent a response is required, Synchrony
                   denies the allegations contained in Paragraph 1.

        2.     EOI and E&A own Cohen’s Fashion Optical franchises (collectively, the

 “stores”).

 RESPONSE:         Synchrony lacks knowledge or information sufficient to form a belief as
                   to the truth of the allegations in Paragraph 2 and, on that basis, denies
                   the allegations contained therein.

        3.     The stores accept CareCredit cards as a form of payment. CareCredit is a credit

 card issued by Synchrony Bank.

 RESPONSE:         Synchrony states that, prior to November 2019, Synchrony entered into
                   contractual relationships with the Cohen’s Defendants pursuant to a
                   CareCredit Card Acceptance Agreement for Participating Professionals
                   (together with any incorporated documents, and as properly amended
                   from time to time, the “Provider Agreement”), and that each such
                   Provider Agreement was terminated effective March 31, 2020.
                   Synchrony admits that CareCredit is a credit card issued by Synchrony.
                   Except as expressly stated, Synchrony denies the remaining allegations
                   contained in Paragraph 3.

        4.     EOI and E&A entered into a provider agreement (the “agreement”) with

 Synchrony Bank governing the use of CareCredit cards and payment therefrom.

 RESPONSE:         Synchrony states that, prior to November 2019, Synchrony entered into
                   contractual relationships with the Cohen’s Defendants pursuant to the
                   Provider Agreement, and that each such Provider Agreement was
                   terminated effective March 31, 2020. Synchrony states further that each
                   Provider Agreement speaks for itself and denies any allegations in
                   Paragraph 4 that are inconsistent therewith. Except as expressly stated,
                   Synchrony denies the remaining allegations contained in Paragraph 4.

        5.     Among other things, the agreement provides in section 2(b) that EOI and E&A

 may process CareCredit transactions in accordance with inter alia written instructions from

                                                -2-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 3 of 25 PageID #: 226




 Synchrony Bank. If EOI or E&A follows these instructions, then Synchrony Bank is obligated to

 pay them pursuant to Section 3 of the agreement.

 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 5 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 5.

        6.      According to section 6 of the agreement, if a customer disputes a CareCredit

 transaction, Synchrony Bank may issue a chargeback to EOI or E&A. At which point, EOI and

 E&A may dispute the chargeback. Thereafter, Synchrony Bank will revisit the chargeback and

 either sustain or reverse it based upon the backup submitted by EOI or E&A pursuant to the

 bank’s policies.

 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 6 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 6.

        7.      Synchrony Bank issued written instructions to vendors like EOI and E&A entitled

 “ID Requirements to Help Avoid Chargebacks.” Among other things, the instructions

 recommend that: (a) vendors see two forms of identification when a customer is applying for the

 CareCredit card on-site; (b) when a customer already has a CareCredit card and presents it on-

 site, the card itself serves as identification and additional identification does not need to be

 notated; (c) if the customer has the card but it cannot be swiped, then the vendor should check a

 form of primary identification from an approved list (such as a driver’s license), verify that the

 name on the identification matches the name on the card, and capture the identification

 information on the bottom of the receipt; and (d) if the customer does not have the CareCredit

 card with him or her, then the vendor should call CareCredit Provider Services and verify the

 names on the account and the available credit. Any chargeback should be reversed if the vendor

 complies with these policies.

                                                   -3-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 4 of 25 PageID #: 227




 RESPONSE:         Synchrony states that the referenced document speaks for itself and
                   denies any allegations in Paragraph 7 that are inconsistent therewith.
                   Except as expressly stated, Synchrony denies the remaining allegations
                   contained in Paragraph 7.

        8.      Many Cohen’s Fashion Optical franchisees having nothing to do with the

 defendants herein received and disputed several chargebacks from Synchrony Bank in 2019 that

 alleged fraud. They claimed, like the defendants herein, that these chargebacks were unwarranted

 and in violation of their agreements with Synchrony Bank. As a result, on December 4, 2019, in

 response to a text from a Cohen’s Fashion Optical franchisee confirming that it should continue

 processing CareCredit transactions under the same protocols in light of a continued uptick in

 chargebacks, Nicholas Pollicino, an Assistant Vice President for National Accounts at

 Synchrony Bank in charge of the Cohen’s Fashion Optical account, wrote “I believe continuing

 as you have been is the best course of action. You will win the disputes.” Later that month,

 Pollicino emailed EOI and E&A the following message, in pertinent part:

        As the national account partner to Cohens, I am responsible for ensuring that our
        partnership is sound. I understand that you and your team are concerned regarding
        CareCredit transactions, as it may pertain to fraud and chargebacks. Earlier this
        year, I promised you that I would address this concern and ensure that we change
        the way that we manage disputes and fraud cases for Cohens Fashion Optical. Over
        the course of the past 6 months I have done exactly that. Since our last discussion
        this spring, CareCredit has put in place a new Credit & Risk leader who shares our
        vision of supporting your retail based environment. I have also been working very
        closely with the fraud team to develop a program that we will be rolling out early
        2020 to stop fraud from occurring on the back end. Here are some of the major
        changes that you should be aware of today:

    •   As part of the Cohens relationship, CareCredt will no longer shut down a
        merchant ID / location due to high fraud. It is not your fault that a fraudulent
        transaction might occur. This is something that needs to be addressed on
        CareCredit’s end to prevent fraudsters from being able to access credit at your
        locations [Footnote 1: It was publicly known at this time that Synchrony Bank
        suffered serious data breaches and self-reported same to several governmental
        agencies in 2018-2019.]

    •   As long as you follow correct ID verification protocol during the apply and transact
        processes, you will not be charged back for a fraudulent transaction

                                                -4-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 5 of 25 PageID #: 228




    •   We have removed the dispute limit from Cohens that we have had in the past.
        Cohens locations win ≈80% of their disputes, which means that you are consistently
        following our protocol for follow up when a case is disputed … As long as you
        continue to win your disputes, you are off our radar. High chargebacks will still be
        monitored, but your team has done a great job in keeping those low. (Emphases in
        original)

        Sean Galway has been working closely with your teams to ensure that they are up
        to speed on these changes. Please rest assured, we will not shut down a location
        due to fraud. We will not charge back if you respond to notifications and have
        ID verified. These are changes that have been ok’d by CareCredit’s senior
        leadership. We value your partnership and want you to feel confident in CareCredit
        and that we listen to your feedback. (Emphasis added)

 RESPONSE:          Synchrony denies that Nicholas Pollicino emailed the Cohen’s Defendants
                    the message contained in Paragraph 8. Except as expressly stated,
                    Synchrony lacks knowledge or information sufficient to form a belief as
                    to the truth of the remaining allegations in Paragraph 8 and, on that
                    basis, denies the remaining allegations contained therein.

        9.       On December 16, 2019, Sean Galway (Synchrony Bank’s Practice Development

 Manager LI/NYC) forwarded Pollicino’s email to Carmen Luna (Cohen’s Fashion Optical

 Regional Manager) and wrote “Relax your mind [smile emoji].”

 RESPONSE:          Synchrony lacks knowledge or information sufficient to form a belief as
                    to the truth of the allegations in Paragraph 9 and, on that basis, denies
                    the allegations contained therein.

        10.      On February 27, 2020, Luna spoke with Galway. Galway informed her that

 franchisees may continue accepting CareCredit and they won’t be liable for any fraudulent

 transactions.

 RESPONSE:          Synchrony lacks knowledge or information sufficient to form a belief as
                    to the truth of the allegations in Paragraph 10 and, on that basis, denies
                    the allegations contained therein.

        11.      Luna requested that Galway confirm same in writing. Galway agreed and resent

 Pollicino’s email the following day on February 28, 2020.

 RESPONSE:          Synchrony lacks knowledge or information sufficient to form a belief as
                    to the truth of the allegations in Paragraph 11 and, on that basis, denies
                    the allegations contained therein.

                                                -5-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 6 of 25 PageID #: 229




        12.    During this timeframe (November 2019-March 2020), Synchrony Bank issued

 chargebacks to EOI and E&A claiming that millions of dollars of CareCredit transactions were

 fraudulent. EOI and E&A disputed these chargebacks and submitted proof that they followed the

 proper policies and procedures set by Synchrony Bank. Synchrony Bank agreed and ultimately

 reversed and closed out the chargebacks at issue returning the money to EOI and E&A. EOI and

 E&A had these Funds credited to their Chase Bank business accounts and later transferred these

 Funds into the personal accounts belonging to Edward and Mariana at Chase Bank.

 RESPONSE:         Synchrony admits that it properly issued chargebacks to the Cohen’s
                   Defendants in connection with fraudulent transactions for which the
                   Cohen’s Defendants are liable to Synchrony. Synchrony states further
                   that, upon information and belief, the Cohen’s Defendants and/or
                   Gershovich Defendants improperly transferred funds at issue in this
                   interpleader action, funds as to which Synchrony has the superior claim.
                   Except as expressly stated, Synchrony denies the remaining allegations
                   contained in Paragraph 12.

        13.    Notwithstanding the above, Synchrony Bank later terminated its agreements with

 EOI, E&A, and other Cohen’s Fashion Optical franchisees as of March 31, 2020.

 RESPONSE:         Synchrony states that, effective March 31, 2020, it properly terminated
                   each and every Provider Agreement with the Cohen’s Defendants and
                   certain other merchants affiliated with Cohen’s Fashion Optical. Except
                   as expressly stated, Synchrony denies the remaining allegations contained
                   in Paragraph 13.

        14.    Moreover, on or around April 27, 2020, Synchrony Bank caused Chase Bank to

 freeze the Funds in EOI, E&A, Edward, and Mariana’s bank accounts in the sum of nearly

 $6,000,000 claiming that the Funds were the result of fraudulent activity even though Synchrony

 Bank reached the opposite conclusion just weeks earlier.

 RESPONSE:         Synchrony states that in or about April 2020, Synchrony requested that
                   interpleader plaintiff Chase restrain and return to Synchrony funds from
                   certain bank accounts at Chase that had been initiated by ACH transfers
                   from Synchrony’s bank account and which related to fraudulent
                   transactions processed on CareCredit credit cards through the Cohen’s


                                               -6-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 7 of 25 PageID #: 230




                    Defendants. Except as expressly stated, Synchrony denies the remaining
                    allegations contained in Paragraph 14.

        15.     Counsel for EOI, E&A, Edward, Mariana, and other affected parties wrote Chase

 Bank on April 28, 2020. Counsel explained inter alia that Synchrony Bank agreed that

 franchisees would not be responsible for chargebacks so long as they complied with CareCredit

 protocols and provided records substantiating same and that the chargebacks at issue have been

 resolved and closed by Synchrony Bank several weeks earlier.

 RESPONSE:          Synchrony states that to the extent that Paragraph 15 contains allegations
                    not directed toward Synchrony, no response is required. To the extent a
                    response is required, Synchrony lacks knowledge or information
                    sufficient to form a belief as to the truth of the allegations in Paragraph
                    15 and, on that basis, denies the allegations contained therein.

        16.     Despite all of the documentary evidence supporting the franchisees’ argument,

 Chase Bank did not want to get involved or otherwise support its account holders and filed the

 within interpleader action on May 13, 2020.

 RESPONSE:          Synchrony states that to the extent that Paragraph 16 contains allegations
                    not directed toward Synchrony, no response is required. To the extent a
                    response is required, Synchrony admits that Chase filed this interpleader
                    action on May 13, 2020. Except as expressly stated, Synchrony lacks
                    knowledge or information sufficient to form a belief as to the truth of the
                    remaining allegations in Paragraph 16 and, on that basis, denies the
                    remaining allegations contained therein.

           AS AND FOR A FIRST CROSSCLAIM AGAINST SYNCHRONY BANK
                           (DECLARATORY JUDGMENT)

        17.     Defendants herein repeat and reallege each and every allegation set forth above to

 the same extent as if those allegations were set forth in full herein.

 RESPONSE:          Synchrony incorporates each of its responses to Paragraphs 1 through 16
                    above, as if fully set forth herein.

        18.     EOI and E&A sold eyeglasses to their customers and accepted CareCredit as

 payment pursuant to their agreements with Synchrony Bank.


                                                  -7-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 8 of 25 PageID #: 231




 RESPONSE:             To the extent that the allegations in Paragraph 18 are non-specific as to
                       time, Synchrony lacks knowledge or information sufficient to form a
                       belief as to the truth of the allegations in Paragraph 18 and, on that basis,
                       denies the allegations contained therein. Synchrony states further that
                       the Cohen’s Defendants breached their contractual obligations to
                       Synchrony and denies any allegations in Paragraph 18 that are
                       inconsistent therewith. Except as expressly stated, Synchrony denies the
                       remaining allegations contained in Paragraph 18.

        19.     Pursuant to these agreements, Synchrony Bank would pay EOI and E&A on all

 CareCredit card transactions so long as they followed Synchrony Bank’s identification and

 security protocols.

 RESPONSE:             Synchrony states that each Provider Agreement speaks for itself and
                       denies any allegations in Paragraph 19 that are inconsistent therewith.
                       Synchrony states further that the Cohen’s Defendants breached their
                       contractual obligations to Synchrony and denies any allegations in
                       Paragraph 19 that are inconsistent therewith. Except as expressly stated,
                       Synchrony denies the remaining allegations contained in Paragraph 19.

        20.     The agreements permitted Synchrony Bank to issue chargebacks against EOI and

 E&A for all CareCredit card transactions that appeared fraudulent. EOI and E&A would dispute

 these chargeback and submit proof that they followed Synchrony Bank’s identification and

 security protocols. At which time, the chargebacks would be reversed and Synchrony Bank

 would pay EOI and E&A pursuant to the agreements.

 RESPONSE:             Synchrony states that each Provider Agreement speaks for itself and
                       denies any allegations in Paragraph 20 that are inconsistent therewith.
                       Synchrony states further that the Cohen’s Defendants breached their
                       contractual obligations to Synchrony and denies any allegations in
                       Paragraph 20 that are inconsistent therewith. Except as expressly stated,
                       Synchrony denies the remaining allegations contained in Paragraph 20.

        21.     At all relevant times, EOI and E&A fully performed under the agreements and

 followed Synchrony Bank’s identification and security protocols including inter alia those found

 in Synchrony Bank’s literature entitled “ID Requirements to Help Avoid Chargebacks.”




                                                   -8-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 9 of 25 PageID #: 232




 RESPONSE:         Synchrony denies the allegations contained in Paragraph 21.

        22.     Synchrony Bank issued several million dollars in chargebacks to EOI and E&A

 alleging fraud from November 2019 through March 2020. EOI and E&A disputed these

 chargebacks and proved to Synchrony Back by providing indisputable documentary evidence

 that they followed Synchrony Bank’s identification and security protocols at all times. As a

 result, Synchrony Bank reversed all of the chargebacks marking them as “closed” and “no

 further action required” and deposited all of the Funds into EOI and E&A’s business accounts at

 Chase Bank.

 RESPONSE:         Synchrony admits that it properly issued chargebacks to the Cohen’s
                   Defendants in connection with fraudulent transactions for which the
                   Cohen’s Defendants are liable to Synchrony. Synchrony states further
                   that it has the superior claim to the interpleaded funds at issue in this
                   action. Except as expressly stated, Synchrony denies the remaining
                   allegations contained in Paragraph 22.

        23.     During this time frame, Pollicino, the AVP at Synchrony Bank responsible for the

 Cohen’s Fashion Optical account, emailed EOI and E&A confirming Synchrony Bank’s policy:

    •   As long as you follow correct ID verification protocol during the apply and transact
        processes, you will not be charged back for a fraudulent transaction.

    •   Cohens locations win ≈80% of their disputes, which means that you are consistently
        following our protocol for follow up when a case is disputed … As long as you
        continue to win your disputes, you are off our radar. High chargebacks will still be
        monitored, but your team has done a great job in keeping those low.

    •   We will not charge back if you respond to notifications and have ID verified.

    •   These are changes that have been ok’d by CareCredit’s senior leadership.

 RESPONSE:         Synchrony admits that during the relevant time period Nicholas Pollicino
                   was an AVP at Synchrony assigned to the Cohen’s Fashion Optical
                   national account but denies that Mr. Pollicino emailed the Cohen’s
                   Defendants. Except as expressly stated, Synchrony denies the remaining
                   allegations contained in Paragraph 23.




                                                -9-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 10 of 25 PageID #: 233




        24.    These policies were later reconfirmed by Galway, Synchrony Bank’s Practice

 Development Manager for the Long Island and New York City region.

 RESPONSE:         Synchrony admits that during the relevant time period Sean Galway was
                   a Practice Development Manager for Synchrony assigned to the Long
                   Island and New York City area. Except as expressly stated, Synchrony
                   denies the remaining allegations contained in Paragraph 24.

        25.    EOI and E&A later transferred the Funds to the personal accounts belonging to

 Edward and Mariana at Chase Bank.

 RESPONSE:         Synchrony states that to the extent that Paragraph 25 contains allegations
                   not directed toward Synchrony, no response is required. To the extent a
                   response is required, Synchrony states that, upon information and belief,
                   the Cohen’s Defendants and/or Gershovich Defendants improperly
                   transferred funds at issue in this interpleader action, funds as to which
                   Synchrony has the superior claim. Except as expressly stated, Synchrony
                   lacks knowledge or information sufficient to form a belief as to the truth
                   of the remaining allegations in Paragraph 25 and, on that basis, denies
                   the remaining allegations contained therein.

        26.    Notwithstanding that EOI and E&A followed Synchrony Bank’s identification

 and security protocols, or that they won all of the disputed chargebacks with Synchrony Bank, or

 that Pollicino or Galway confirmed and then reconfirmed all of this, Synchrony Bank engaged in

 activity to freeze the Funds that were deposited into EOI and E&A’s business accounts and later

 transferred into Edward and Mariana’s personal accounts.

 RESPONSE:         Synchrony states that it made proper attempts to recover funds from
                   certain bank accounts at Chase that had been initiated by ACH transfers
                   from Synchrony’s bank account and which related to fraudulent
                   transactions processed on CareCredit credit cards through the Cohen’s
                   Defendants. Except as expressly stated, Synchrony denies the remaining
                   allegations contained in Paragraph 26.

        27.    Upon information and belief, Synchrony Bank contacted Chase Bank claiming

 that EOI and E&A were engaged in fraudulent activity and that the Funds should be frozen

 regardless of which accounts the Funds were now located in. Synchrony Bank asserted these



                                               -10-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 11 of 25 PageID #: 234




 claims when just weeks earlier it released the money to EOI and E&A finding that they complied

 with the identification and security protocols.

 RESPONSE:          Synchrony states that it made proper attempts to recover funds from
                    certain bank accounts at Chase that had been initiated by ACH transfers
                    from Synchrony’s bank account and which related to fraudulent
                    transactions processed on CareCredit credit cards through the Cohen’s
                    Defendants. Except as expressly stated, Synchrony denies the remaining
                    allegations contained in Paragraph 27.

        28.     In direct response to Synchrony Bank’s false claims, Chase Bank froze the Funds

 in EOI, E&A, Edward, and Mariana’s accounts on or around April 27, 2020. They no longer

 have access to the Funds in these accounts and were harmed thereby.

 RESPONSE:          Synchrony states that to the extent that Paragraph 28 contains allegations
                    not directed toward Synchrony, no response is required. To the extent a
                    response is required, Synchrony states that it has the superior claim to
                    the interpleaded funds at issue in this action and that none of the Cohen’s
                    Defendants or Gershovich Defendants have been harmed or damaged in
                    any way by any conduct, actions or inactions of Synchrony or anyone
                    acting on its behalf. Except as expressly stated, Synchrony lacks
                    knowledge or information sufficient to form a belief as to the truth of the
                    remaining allegations in Paragraph 28 and, on that basis, denies the
                    remaining allegations contained therein.

        29.     Counsel for EOI, E&A, Edward, Mariana, and other affected parties wrote Chase

 Bank on April 28, 2020 in an effort to unfreeze the accounts. Chase Bank refused to do so and

 filed the within interpleader action on May 13, 2020.

 RESPONSE:          Synchrony states that to the extent that Paragraph 29 contains allegations
                    not directed toward Synchrony, no response is required. To the extent a
                    response is required, Synchrony admits that Chase filed this interpleader
                    action on May 13, 2020. Except as expressly stated, Synchrony lacks
                    knowledge or information sufficient to form a belief as to the truth of the
                    remaining allegations in Paragraph 29 and, on that basis, denies the
                    remaining allegations contained therein.

        30.     There is an actual case and controversy with respect to the Funds at issue.

 RESPONSE:          Synchrony states that Paragraph 30 calls for a legal conclusion to which
                    no response is required. To the extent a response is required, Synchrony
                    states that it has the superior claim to the interpleaded funds at issue in

                                                   -11-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 12 of 25 PageID #: 235




                     this action, denies each and every claim and cause of action alleged in the
                     Cohen’s Crossclaim, and denies that the Cohen’s Defendants or
                     Gershovich Defendants have been harmed or damaged in any way by any
                     conduct, actions or inactions of Synchrony or anyone acting on its behalf.
                     Except as expressly stated, Synchrony denies the remaining allegations
                     contained in Paragraph 30.

        31.       Based on the above, EOI, E&A, Edward, and Mariana seek a declaration that they

 are the sole, exclusive, and rightful owners of the Funds at issue and Synchrony Bank has no

 claim thereto.

 RESPONSE:           Synchrony states that it has the superior claim to the interpleaded funds
                     at issue in this action, denies each and every claim and cause of action
                     alleged in the Cohen’s Crossclaim, and denies that the Cohen’s
                     Defendants or Gershovich Defendants have been harmed or damaged in
                     any way by any conduct, actions or inactions of Synchrony or anyone
                     acting on its behalf. Except as expressly stated, Synchrony denies the
                     remaining allegations contained in Paragraph 31.

        32.       There currently exists a substantial controversy between the parties hereto having

 adverse legal interests to the Funds, of sufficient immediacy and reality to warrant the issuance

 of a declaratory judgment.

 RESPONSE:           Synchrony states that Paragraph 32 calls for a legal conclusion to which
                     no response is required. To the extent a response is required, Synchrony
                     states that it has the superior claim to the interpleaded funds at issue in
                     this action, denies each and every claim and cause of action alleged in the
                     Cohen’s Crossclaim, and denies that the Cohen’s Defendants or
                     Gershovich Defendants have been harmed or damaged in any way by any
                     conduct, actions or inactions of Synchrony or anyone acting on its behalf.
                     Except as expressly stated, Synchrony denies the remaining allegations
                     contained in Paragraph 32.

        33.       EOI, E&A, Edward, and Mariana have no adequate remedy at law.

 RESPONSE:           Synchrony states that Paragraph 33 calls for a legal conclusion to which
                     no response is required. To the extent a response is required, Synchrony
                     states that it has the superior claim to the interpleaded funds at issue in
                     this action, denies each and every claim and cause of action alleged in the
                     Cohen’s Crossclaim, and denies that the Cohen’s Defendants or
                     Gershovich Defendants have been harmed or damaged in any way by any
                     conduct, actions or inactions of Synchrony or anyone acting on its behalf.


                                                 -12-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 13 of 25 PageID #: 236




                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 33.

          AS AND FOR A SECOND CROSSCLAIM AGAINST SYNCHRONY BANK
                           (BREACH OF CONTRACTS)

        34.     Defendants herein repeat and reallege each and every allegation set forth above to

 the same extent as if those allegations were set forth in full herein.

 RESPONSE:          Synchrony incorporates each of its responses in Paragraphs 1 through 33
                    above, as if fully set forth herein.

        35.     The agreement governs the relationship between Synchrony Bank and EOI/E&A.

 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 35 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 35.

        36.     Among other things, the agreement provides in section 2(b) that EOI and E&A

 may process CareCredit transactions in accordance with inter alia written instructions from

 Synchrony Bank.

 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 36 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 36.

        37.     If EOI or E&A follow these instructions, Synchrony Bank is obligated to pay

 them pursuant to Section 3 of the agreement.

 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 37 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 37.

        38.     According to section 6 of the agreement, if a customer disputes a CareCredit

 transaction, Synchrony Bank may issue a chargeback to EOI or E&A. At which point, EOI and

 E&A may dispute the chargeback. Thereafter, Synchrony Bank will revisit the chargeback and

 either sustain or reverse it based upon the backup submitted by EOI or E&A.


                                                  -13-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 14 of 25 PageID #: 237




 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 38 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 38.

        39.     Synchrony Bank issued written instructions to vendors like EOI and E&A entitled

 “ID Requirements to Help Avoid Chargebacks.” If vendors followed these instructions, any

 chargeback would be reversed.

 RESPONSE:          Synchrony states that the referenced document speaks for itself and
                    denies any allegations in Paragraph 39 that are inconsistent therewith.
                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 39.

        40.     Certain customers disputed charges on their CareCredit cards in 2019 alleging

 that charges incurred at EOI and E&A stores were fraudulent. The risk of loss related to these

 charges was an issue between Synchrony Bank and EOI/E&A. In or around December 2019,

 Nicholas Pollicino, an Assistant Vice President for National Accounts at Synchrony Bank in

 charge of the Cohen’s Fashion Optical account, clarified who bears the risk of loss related to

 fraudulent charges as follows, in pertinent part:

    •   It is not your fault that a fraudulent transaction might occur. This is something that
        needs to be addressed on CareCredit’s end to prevent fraudsters from being able to
        access credit at your locations

    •   As long as you follow correct ID verification protocol during the apply and transact
        processes, you will not be charged back for a fraudulent transaction (emphases in
        original)

    •   We will not charge back if you respond to notifications and have ID verified.
        These are changes that have been ok’d by CareCredit’s senior leadership.
        (Emphasis added)

 RESPONSE:          Synchrony admits that many CareCredit cardmembers disputed
                    fraudulent charges on their CareCredit credit cards that were processed
                    through the Cohen’s Defendants in 2019, charges for which the Cohen’s
                    Defendants are liable to Synchrony. Except as expressly stated,
                    Synchrony denies the remaining allegations contained in Paragraph 40.




                                                 -14-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 15 of 25 PageID #: 238




        41.       Sean Galway (Synchrony Bank’s Practice Development Manager LI/NYC) later

 confirmed this policy to EOI/E&A both orally and in writing.

 RESPONSE:           Synchrony denies the allegations contained in Paragraph 41.

        42.       During this timeframe (November 2019-March 2020), Synchrony Bank issued

 chargebacks to EOI and E&A claiming that millions of dollars of CareCredit transactions were

 fraudulent. EOI and E&A disputed these chargebacks, submitted proof that they followed the

 proper policies and procedures set by Synchrony Bank, and Synchrony Bank agreed and

 ultimately reversed and closed out the chargebacks at issue returning the money to EOI and

 E&A.

 RESPONSE:           Synchrony admits that it properly issued chargebacks to the Cohen’s
                     Defendants in connection with fraudulent transactions for which the
                     Cohen’s Defendants are liable to Synchrony. Except as expressly stated,
                     Synchrony denies the remaining allegations contained in Paragraph 42.

        43.       Notwithstanding the above and marking the reversal of chargebacks as “closed”

 and “no further action required,” Synchrony Bank in violation of the agreement and its policies

 reissued the chargebacks and caused Chase Bank to freeze these Funds in EOI, E&A, Edward,

 and Mariana’s bank accounts in the sum of nearly $6,000,000 claiming that the Funds were the

 result of fraudulent activity even though Synchrony Bank reached the opposite conclusion just

 weeks earlier.

 RESPONSE:           Synchrony admits that it properly issued chargebacks to the Cohen’s
                     Defendants in connection with fraudulent transactions for which the
                     Cohen’s Defendants are liable to Synchrony. Synchrony states further
                     that in or about April 2020, Synchrony requested that interpleader
                     plaintiff Chase restrain and return to Synchrony funds from certain bank
                     accounts at Chase that had been initiated by ACH transfers from
                     Synchrony’s bank account and which related to fraudulent transactions
                     processed on CareCredit credit cards through the Cohen’s Defendants.
                     Except as expressly stated, Synchrony denies the remaining allegations
                     contained in Paragraph 43.



                                                -15-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 16 of 25 PageID #: 239




        44.     EOI and E&A fully performed under the agreements and in accordance with

 Synchrony Banks’ policies and procedures.

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 44.

        45.     Synchrony Bank breached its agreements with EOI and E&A by re-issuing the

 Chargebacks and then causing the Funds at issue to be frozen when EOI and E&A followed the

 bank’s ID verification protocol and responded to notifications and ID requirements.

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 45.

        46.     As a result of said breaches, the Defendants herein have been damaged in the sum

 of the funds interpleaded in this action.

 RESPONSE:          Synchrony states that it has the superior claim to the interpleaded funds
                    at issue in this action, denies each and every claim and cause of action
                    alleged in the Cohen’s Crossclaim, and denies that the Cohen’s
                    Defendants or Gershovich Defendants have been harmed or damaged in
                    any way by any conduct, actions or inactions of Synchrony or anyone
                    acting on its behalf. Except as expressly stated, Synchrony denies the
                    remaining allegations contained in Paragraph 46.

           AS AND FOR A THIRD CROSSCLAIM AGAINST SYNCHRONY BANK
                              (INDEMNIFICATION)

        47.     Defendants herein repeat and reallege each and every allegation set forth above to

 the same extent as if those allegations were set forth in full herein.

 RESPONSE:          Synchrony incorporates each of its responses in Paragraphs 1 through 46
                    above, as if fully set forth herein.

        48.     The agreements at Section 13(b) among and between EOI and E&A, on the one

 hand, and Synchrony Bank, on the other, provides that Synchrony Bank will indemnify

 EOI/E&A for all damages including inter alia attorneys’ fees arising from its breach of the

 agreements.

 RESPONSE:          Synchrony states that each Provider Agreement speaks for itself and
                    denies any allegations in Paragraph 48 that are inconsistent therewith.



                                                  -16-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 17 of 25 PageID #: 240




                    Except as expressly stated, Synchrony denies the remaining allegations
                    contained in Paragraph 48.

        49.     Synchrony Bank breached the agreements as set forth above and by causing

 Chase Bank to freeze the funds belonging to the Defendants herein and having them expend

 attorneys’ fees to reclaim said funds in this action.

 RESPONSE:          Synchrony states that it has the superior claim to the interpleaded funds
                    at issue in this action, denies each and every claim and cause of action
                    alleged in the Cohen’s Crossclaim, and denies that the Cohen’s
                    Defendants or Gershovich Defendants have been harmed or damaged in
                    any way by any conduct, actions or inactions of Synchrony or anyone
                    acting on its behalf. Except as expressly stated, Synchrony denies the
                    remaining allegations contained in Paragraph 49.

        50.     Synchrony Bank’s actions and breach of the agreements trigger its contractual

 duty to indemnify the defendants herein for, among other things, loss of interest and use of the

 funds and attorneys’ fees.

 RESPONSE:          Synchrony states that it has the superior claim to the interpleaded funds
                    at issue in this action, denies each and every claim and cause of action
                    alleged in the Cohen’s Crossclaim, and denies that the Cohen’s
                    Defendants or Gershovich Defendants have been harmed or damaged in
                    any way by any conduct, actions or inactions of Synchrony or anyone
                    acting on its behalf. Except as expressly stated, Synchrony denies the
                    remaining allegations contained in Paragraph 50.

        51.     Accordingly, the defendants herein are entitled to indemnification from

 Synchrony Bank with respect to all damages arising out of Synchrony Bank’s breach of the

 agreements including without limitation attorneys’ fees, costs, disbursements, and interest.

 RESPONSE:          Synchrony states that it has the superior claim to the interpleaded funds
                    at issue in this action, denies each and every claim and cause of action
                    alleged in the Cohen’s Crossclaim, and denies that the Cohen’s
                    Defendants or Gershovich Defendants have been harmed or damaged in
                    any way by any conduct, actions or inactions of Synchrony or anyone
                    acting on its behalf. Except as expressly stated, Synchrony denies the
                    remaining allegations contained in Paragraph 51.




                                                  -17-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 18 of 25 PageID #: 241




          AS AND FOR A FOURTH CROSSCLAIM AGAINST SYNCHRONY BANK
                (PROMISSORY ESTOPPEL/DETRIMENTAL RELIANCE)

        52.     Defendants herein repeat and reallege each and every allegation set forth above to

 the same extent as if those allegations were set forth in full herein.

 RESPONSE:          Synchrony incorporates each of its responses in Paragraphs 1 through 51
                    above, as if fully set forth herein.

        53.     Synchrony Bank made clear and unambiguous written promises to EOI and E&A.

 Those promises included, among others:

    •   As long as defendants follow correct ID verification protocol during the apply and
        transact processes, they will not be charged back for a fraudulent transaction.

    •   Defendants are consistently following the protocol for disputed cases.

    •   Chargebacks at issue reversed, “closed,” and “no further action required.”

    •   Defendants will not get charged back if they respond to notifications and have ID
        verified.

    •   It is not defendant’s fault that a fraudulent transaction might occur. This is
        something that needs to be addressed on CareCredit’s end to prevent fraudsters
        from being able to access credit at defendant’s locations.

    •   Defendants should continue business as usual and will win the disputes.

    •   These promises have been “ok’d” by CareCredit’s senior leadership.

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 53.

        54.     Two senior officials at Synchrony Bank confirmed these promises in writing.

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 54.

        55.     EOI and E&A followed Synchrony Bank’s identification and security protocols

 and won all of the disputed chargebacks with Synchrony Bank.

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 55.

        56.     EOI and E&A reasonably and foreseeably relied on Synchrony Bank’s promises

 that if they followed correct ID verification protocol during the apply and transact processes,


                                                  -18-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 19 of 25 PageID #: 242




 then they will not be charged back for fraudulent transactions; that since they followed

 Synchrony Bank’s protocols for disputed cases, the chargebacks at issue were reversed, “closed,”

 and “no further action [was] required”; that if they followed the literature on how to avoid

 chargebacks (which they did); they will not be charged back; that it is not defendants’ fault that

 fraudulent transactions might occur and this is something that needs to be addressed on

 CareCredit’s end to prevent fraud; and finally, that defendants should continue as is because that

 is “the best course of action” and they “will win the disputes.”

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 56.

        57.     As a result, EOI and E&A continued to buy and sell merchandise and win

 chargebacks relying on Synchrony Bank’s promises.

 RESPONSE:          Synchrony denies the allegations contained in Paragraph 57.

        58.     EOI and E&A sustained unconscionable injury in reliance on Synchrony Bank’s

 written promises. Synchrony Bank, after investigating the matter, reversed the chargebacks at

 issue in accordance with its promises; but then weeks later, reversed course and sought to freeze

 said funds in violation of its previous written promises.

 RESPONSE:          Synchrony states that it has the superior claim to the interpleaded funds
                    at issue in this action, denies each and every claim and cause of action
                    alleged in the Cohen’s Crossclaim, and denies that the Cohen’s
                    Defendants or Gershovich Defendants have been harmed or damaged in
                    any way by any conduct, actions or inactions of Synchrony or anyone
                    acting on its behalf. Except as expressly stated, Synchrony denies the
                    remaining allegations contained in Paragraph 58.

                                   RESERVATION OF RIGHTS

        Defendants herein reserve the right to amend or further plead any other defenses and

 crossclaims applicable to any and all counts after a reasonable opportunity for discovery.

 RESPONSE:          Synchrony reserves the right to challenge any amendment or additional
                    pleadings of any of the Cohen’s Defendants or Gershovich Defendants.


                                                 -19-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 20 of 25 PageID #: 243




         WHEREFORE, the Defendants herein pray for judgment as follows:

         1.     That the Court enter a judgment (a) dismissing the Complaint and Crossclaims

 against Crossclaim-Defendants in their entirety and with prejudice and (b) in favor of the

 Crossclaim-Defendants herein and against Plaintiff and Crossclaim-Plaintiff, awarding

 Crossclaim-Defendants herein the interpleaded funds and their costs, disbursements, interest, and

 reasonable attorneys’ fees and expenses incurred in connection with this action;

         2.     That a declaratory judgment be issued (a) declaring that the Defendants herein are

 the sole, exclusive, and rightful owners of the funds at issue and Synchrony Bank has no claim

 thereto, (b) that the Clerk of the Court be directed to pay the interpleaded funds deposited into

 the Court to the Defendants herein, and (c) awarding the Defendants herein their costs,

 disbursements, interest, and reasonable attorneys’ fees and expenses incurred in connection with

 this action;

         3.     That a money judgment be issued (a) in the sum of the interpleaded funds in favor

 of the Defendants herein and against Synchrony Bank, (b) directing that the Clerk of the Court to

 pay the interpleaded funds deposited into the Court to the Defendants herein, and (c) awarding

 the Defendants herein their costs, disbursements, interest, and reasonable attorneys’ fees and

 expenses incurred in connection with this action; and

         4.     That Defendants herein be awarded such other and further relief as the Court may

 deem just and proper.

 RESPONSE:          Synchrony states that it has the superior claim to the interpleaded funds
                    at issue in this action, denies each and every claim and cause of action
                    alleged in the Cohen’s Crossclaim, denies that the Cohen’s Defendants or
                    Gershovich Defendants have been harmed or damaged in any way by any
                    conduct, actions or inactions of Synchrony or anyone acting on its behalf,
                    and denies that the Cohen’s Defendants or Gershovich Defendants are
                    entitled to any relief in this action whatsoever.



                                                 -20-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 21 of 25 PageID #: 244




                                    AFFIRMATIVE DEFENSES

        Without assuming the burden of proof where it otherwise lies with the Cohen’s

 Defendants and/or the Gershovich Defendants, Synchrony alleges the following affirmative

 defenses:

                                FIRST AFFIRMATIVE DEFENSE
                                       Failure to State a Claim

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein,

 fails to set forth facts sufficient to state a claim against Synchrony.

                               SECOND AFFIRMATIVE DEFENSE
                                           Lack of Standing

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, because the Gershovich Defendants lack standing to pursue the

 alleged claims against Synchrony. Specifically, and without limitation, neither Edward

 Gershovich nor Mariana Gershovich is a party to any Provider Agreement and therefore neither

 of the Gershovich Defendants may purport to assert claims on behalf of the Cohen’s Defendants.

                                THIRD AFFIRMATIVE DEFENSE
                                               No Injury

        Subject to further factual development, including discovery, Synchrony is informed and

 believes, and on that basis alleges, that the Cohen’s Crossclaim, and each claim and purported

 cause of action alleged therein, is barred, in whole or in part, because the Cohen’s Defendants

 and/or Gershovich Defendants suffered no injury as a result of any act by Synchrony.

                              FOURTH AFFIRMATIVE DEFENSE
                                          Failure to Mitigate

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, because as to any damages sustained by the Cohen’s Defendants

                                                  -21-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 22 of 25 PageID #: 245




 and/or Gershovich Defendants as a result of the matters alleged in the Cohen’s Crossclaim,

 which damages Synchrony denies, the Cohen’s Defendants and/or Gershovich Defendants failed

 to mitigate those damages.

                               FIFTH AFFIRMATIVE DEFENSE
                                Independent/Intervening Conduct

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, because any damages sustained by the Cohen’s Defendants and/or the

 Gershovich Defendants, which damages Synchrony denies, were the direct and proximate result

 of the independent, intervening, negligent and/or unlawful conduct of independent third parties

 or their agents, which were beyond the control of Synchrony.

                               SIXTH AFFIRMATIVE DEFENSE
                                                Laches

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, by the doctrine of laches.

                              SEVENTH AFFIRMATIVE DEFENSE
                                               Waiver

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, by the conduct, actions or inactions of the Cohen’s Defendants and/or

 Gershovich Defendants, which amount to and constitute a waiver of any right or rights that the

 Cohen’s Defendants and/or Gershovich Defendants may or might have in relation to the matters

 alleged in the Cohen’s Crossclaim.




                                                 -22-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 23 of 25 PageID #: 246




                              EIGHTH AFFIRMATIVE DEFENSE
                                              Estoppel

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, by the conduct, actions or inactions of the Cohen’s Defendants and/or

 Gershovich Defendants, which amount to and constitute an estoppel of the claims and any relief

 sought thereby.

                               NINTH AFFIRMATIVE DEFENSE
                                              Consent

        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, because the Cohen’s Defendants and/or Gershovich Defendants

 consented to and approved all of the acts and omissions of which the Cohen’s Defendants and/or

 Gershovich Defendants now complain.

                              TENTH AFFIRMATIVE DEFENSE
                                               Setoff
        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 subject to setoff and/or recoupment by reason of amounts owed to Synchrony by the Cohen’s

 Defendants and/or Gershovich Defendants based on Synchrony’s chargeback, indemnification,

 and/or other contractual, equitable and/or other rights under the law.

                            ELEVENTH AFFIRMATIVE DEFENSE
                                          Unclean Hands
        The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, by the conduct, actions or inactions of the Cohen’s Defendants and/or

 Gershovich Defendants under the doctrine of unclean hands.




                                                -23-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 24 of 25 PageID #: 247




                              TWELFTH AFFIRMATIVE DEFENSE
                                          Breach of Contract
           The Cohen’s Crossclaim, and each claim and purported cause of action alleged therein, is

 barred, in whole or in part, by the conduct, actions or inactions of the Cohen’s Defendants and/or

 Gershovich Defendants, which amount to and constitute a failure to comply with their

 obligations under applicable agreements, including the Provider Agreement, and breaches

 thereof.

                                    RESERVATION OF RIGHTS
           Synchrony expressly reserves the right to assert such other and further affirmative

 defenses as may be appropriate.

                                        PRAYER FOR RELIEF

           WHEREFORE, Synchrony respectfully requests that this Court grant Synchrony the

 following relief with respect to the Cohen’s Crossclaim:

           A.     That the Cohen’s Crossclaim be dismissed with prejudice;

           B.     That the Cohen’s Defendants and Gershovich Defendants take nothing by virtue

 of the Cohen’s Crossclaim;

           C.     That judgment be entered against the Cohen’s Defendants and Gershovich

 Defendants and in favor of Synchrony;

           D.     That the Court award Synchrony its attorneys’ fees, expenses and costs to the

 fullest extent permitted by law; and

           E.     That the Court issue such other and further relief as the Court deems just and

 proper.




                                                  -24-
Case 1:20-cv-02162-RRM-JO Document 27 Filed 08/07/20 Page 25 of 25 PageID #: 248




  Dated: New York, New York             STROOCK & STROOCK & LAVAN LLP
         August 7, 2020
                                        By:     /s Daniel N. Bertaccini
                                              Daniel N. Bertaccini
                                              180 Maiden Lane
                                              New York, NY 10038
                                              Telephone: (212) 806-5400
                                              Fax: (212) 806-6006
                                              Email: dbertaccini@stroock.com
                                                     docketing@stroock.com


                                              Julia B. Strickland
                                              Jeffrey D. Harada
                                              Admitted Pro Hac Vice
                                              2029 Century Park East, 16th Floor
                                              Los Angeles, CA 90067
                                              Telephone: (310) 556-5800
                                              Fax: (310) 556-5959
                                              Email: jstrickland@stroock.com
                                                       jharada@stroock.com
                                                       lacalendar@stroock.com

                                              Attorneys for Defendant and
                                              Crossclaim-Plaintiff Synchrony Bank




                                      -25-
